DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A lattice bearing support comprising:
a circular inner structure having a center axis, the circular inner structure defining an inner radial surface;
an inner rim disposed on the circular inner structure and projecting axially inward toward the center axis;
a circular outer structure, disposed radially outward from the circular inner structure with respect to the center axis, the circular outer structure defining an outer radial surface;
an outer radial flange disposed on the circular outer structure and projecting radially outward from the outer radial surface; and
a plurality of struts disposed radially between the circular inner structure and the circular outer structure; wherein:
the plurality of struts are arranged in axial courses;
the number of axial courses ranges from 4-12;
at least some of the plurality of struts lean in a first direction relative to a radial vector projecting radially outward from the center axis;
at least some of the plurality of struts lean in a second direction relative to a radial vector projecting radially outward from the center axis; and
the first direction is opposite the second direction.”

The underlined limitations are shown in Fig. 3A, Part 124 teaches an outer radial flange (or Fig. 7, Part 324).  The struts and the limitations regarding to the struts is shown in Fig. 3A to teaches there are 4-12 struts in axial course ranges, and Fig. 7, Part 350 leans to one direction and Part 352 leans to opposite direction.  The underlined limitations are further taught at least in Specification, Paragraph 28 and Paragraph 41.  Therefore, the embodiment the Claim 1 claimed is a lattice bearing support comprising an outer radial flange, a plurality of struts with the number of axial courses range from 4-12, and some of the struts lean in one direction, and the rest of struts lean in an opposite direction.

After reviewing the amended claimed language and the Remark filed on 10/12/2021, the examiner considered Wojtyczka (US2020/0096041 A1) would fail to teach all the underlined limitations of Claim 1.  The reference teaches “a plurality of struts disposed radially between the circular inner structure and the circular outer structure” but fails to show the number of struts in axial courses are between 4 and 12 (Wojtyczka, Fig. 3 shows struts around Part 46 area, but based on the teachings of Fig. 2, only one strut in the axial course).  Therefore, the reference would fail to reflect all the limitations of Claim 1.

The examiner further considered McDade (US2021/0180650 A1), which is the closest reference to teach some of the underlined limitations, but after further review, the examiner consider the reference still fails to show or the underlined limitations of the Claim 1.  In McDade, the reference teaches lattice support between an inner surface and an outer surface of a bearing structure (McDade, Fig. 2A, Part 32) and further shows different embodiments of the lattice support (McDade, Fig. 9, Fig. 10).  However, the reference fails to explicitly the limitation “strut” (the examiner considered the term “strut” means “a rod or bar forming part of a framework and designed to resist compression”, and the reference fail to show the similar structure).  In addition, the reference fails to show the limitations “at least some of the plurality of struts lean in a first direction relative to a radial vector projecting radially outward from the center axis; at least some of the plurality of struts lean in a second direction relative to a radial vector projecting radially outward from the center axis; and the first direction is opposite the second direction.”  Therefore, the examiner considered the reference still fails to reflect all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim 18 is allowed based on at least the same reasons as Claim 1.  Claims 2-10, 13-17, 19, 20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/YI-KAI WANG/Examiner, Art Unit 3747